Filed 3/27/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION FIVE


MICHAEL DEMETER,                         B276192

       Plaintiff and Appellant,          (Los Angeles County
                                         Super. Ct. No. BC499608)
       v.

TAXI COMPUTER SERVICES, INC.,
et al.,

       Defendants and Respondents.


     APPEAL from summary judgment of the Superior Court of
Los Angeles County, Elihu M. Berle, Judge. Affirmed.
     Lakeshore Law Center, Jeffrey N. Wilens; The Spencer
Law Firm and Jeffrey P. Spencer for Plaintiff and Appellant.
     Law Offices of David J. Vendler and David J. Vendler for
Defendants and Respondents.
       Plaintiff and appellant Michael Demeter (Demeter) filed a
putative class action complaint against defendants and
respondents Taxi Computer Services, Inc. (TAXI) and its CEO
Michael Laskow (Laskow). The complaint alleged TAXI operated
a talent listing service without procuring the bond California’s
Fee-Related Talent Services Law (FTSL) requires “for the benefit
of any person injured by any unlawful act, omission, or failure to
provide the services of the talent service.” (Lab. Code, § 1703.3,
subd. (b).) Demeter alleged causes of action under the FTSL
itself and under California’s Unfair Competition Law (UCL) (Bus.
& Prof. Code, § 17200 et seq.). TAXI and Laskow moved for
summary judgment, arguing Demeter was not aware of the bond
requirement when he signed up with TAXI and suffered no injury
because he had no complaints about the service TAXI offered.
The trial court agreed with TAXI and Laskow, and we consider
whether the trial court properly granted summary judgment in
their favor.

                         I. BACKGROUND
       A.     TAXI and Demeter
       TAXI is an “Artist & Repertoire” corporation that works
with companies, publishers, and supervisors in the music
industry who are looking for composers and songs for their
artists, or for TV and film placements. Based on information
provided by industry professionals, TAXI creates and posts
listings on its website describing the type of music sought and the
submission deadline. TAXI members pay an annual flat fee for
access to TAXI’s listings and other services, plus an additional
$5.00 fee to submit music in response to a listing on the TAXI
website.




                                2
      Demeter is a musician and DJ who has worked in the
music industry for thirty years. In early December 2012,
Demeter purchased a one-year TAXI membership via TAXI’s
website for $299.95.
      When Demeter purchased his TAXI membership, he was
directed to a webpage that required him to provide his name,
email address, and other information. As part of the purchase
process, Demeter was required to agree to TAXI’s Terms and
Conditions. The webpage included the following text: “Please
read these Terms and Conditions before pressing the button
below. By pressing the ‘Join TAXI Now!’ button below, you agree
to pay the amount shown above and abide by our terms.” The
words “Terms and Conditions” in the above text were in blue, and
were hyperlinked to another webpage that set forth the terms
and conditions. In order to join TAXI, a prospective member was
required to click the “Join TAXI Now!” button. TAXI’s user
agreement provided TAXI members could request a full refund (if
they were dissatisfied with TAXI’s listings, feedback, or customer
service) for up to 365 days after purchasing a TAXI membership.
      Demeter did not do “too much” research before joining
TAXI, though he had heard about the company and read parts of
TAXI’s website before signing up. Demeter did not know about
the FTSL prior to joining TAXI, nor did he know of the law’s
bond requirement. The day Demeter paid for his membership,
the TAXI website represented TAXI had either an “A+” or “A-”
rating with the Better Business Bureau.

    B.      Demeter’s Complaint
    Roughly six weeks after he purchased his membership,
Demeter filed a putative class action complaint alleging (1) TAXI




                                3
had not procured the $50,000 bond required by the FTSL at the
time Demeter paid for his membership, (2) TAXI failed to provide
Demeter with a written contract that satisfied the requirements
of the FTSL, including an advisement that TAXI had complied
with the bonding requirement, and (3) the TAXI website
represented the company had an A+ or A- rating with the Better
Business Bureau (BBB) when, in truth, TAXI had no rating when
his complaint was filed because “the BBB does not rate talent
services that are not in compliance with California law.” The
operative complaint further alleged a violation of the UCL
because TAXI and Laskow “violated the FTSL . . . and therefore
engaged in unfair competition.” The operative complaint’s prayer
for relief sought, among other things, payment of Demeter’s
attorney fees, treble compensatory damages under the FTSL, and
restitution and injunctive relief under the UCL.

       C.    TAXI and Laskow’s Motion for Summary Judgment
       TAXI and Laskow’s motion for summary judgment (for
simplicity’s sake, we will refer to it as TAXI’s motion) argued
Demeter could not prevail at a trial on his cause of action alleging
a violation of the FTSL because he could not establish he had
been injured by TAXI’s failure to obtain the requisite bond or by
the absence of any reference to the bonding requirement (and
other statutorily required terms) in the terms and conditions to
which Demeter agreed when purchasing his membership online.
       As to the failure to obtain the bond itself, TAXI argued
Demeter could not demonstrate he had suffered an injury
entitling him to sue because he had not relied on the bond
requirement when purchasing his membership (indeed, he was
unaware of the obligation imposed by law) and he had received




                                 4
the services he was promised. As to the absence of a reference to
the statutorily-required bond and other alleged deficiencies in
TAXI’s online terms and conditions, TAXI argued the alleged
violation of the FTSL’s provision governing the form of talent
services contracts merely rendered TAXI’s contract with Demeter
voidable, not void, which meant the contract was not illegal and
could not have been injurious. TAXI further argued, as to
Demeter’s UCL claim, that he could not establish standing or
causation because he could not establish he had suffered an
“injury in fact” caused by the asserted violation of the FTSL.
       TAXI’s summary judgment motion also maintained
Demeter could not prove his suit was necessary to redress an
injury because he had not availed himself of the contract
provision that would permit him to obtain a full refund of the
membership fee he paid. The motion cited evidence suggesting
Demeter instead was a “stalking horse” for a competing company
and had purchased a TAXI membership simply for the purpose of
attempting to establish a predicate for bringing suit. In TAXI’s
view, this meant that insofar as Demeter had suffered any injury,
the injury was “self-inflicted” and therefore insufficient to
support a lawsuit.
       In opposition, Demeter argued he had been injured by
TAXI’s alleged violations of the FTSL (and, correspondingly, the
UCL) because he would not have paid TAXI’s membership fee if
he had known TAXI was violating legal requirements and thus
was “an illegal company.” He acknowledged he had not
attempted to cancel his contract with TAXI (i.e., invoked his
contractual right to a refund) prior to filing suit, but claimed a
full-blown lawsuit was nevertheless a proper means for seeking
to void the contract. Demeter further asserted TAXI’s “stalking




                                5
horse” argument was meritless because TAXI had not presented
evidence demonstrating Demeter had knowledge of TAXI’s
violation before purchasing a membership.
       The trial court granted TAXI’s motion for summary
judgment. In doing so, the trial court found TAXI’s evidence
“demonstrate[d] [Demeter’s] legal rights were not invaded by
[TAXI’s] alleged failure to comply with contractual bonding
requirements in the FTSL” and concluded they had “brought
forth proof that plaintiff has not suffered an injury sufficient to
allow him to assert his FTSL claim.” The trial court concluded
TAXI had satisfied its burden to show Demeter could not
establish the requisite element of injury for either his FTSL or
UCL cause of action, and therefore could not establish a triable
issue of material fact with respect to the viability of his UCL or
FTSL claim.

                          II. DISCUSSION
       Demeter claims he was injured by TAXI’s alleged violations
of the FTSL—failure to provide him with an FTSL-compliant
contract and failure to obtain a bond—because he would not have
purchased a TAXI subscription if he had known TAXI was not
complying with the law. The dispositive question before us
reduces to whether that is a cognizable injury under the FTSL.
We conclude it is not. Because TAXI’s alleged failure to provide
Demeter with an FTSL-compliant contract rendered the contract
merely voidable, not per se illegal, Demeter’s theory of injury
fails as to that asserted violation. And because Demeter both
admitted he did not know TAXI was required to have a bond
before he purchased his membership and failed to provide any
evidence he suffered some injury that might have entitled him to




                                 6
collect on such a bond, Demeter failed to demonstrate the
existence of a triable issue of material fact regarding any injury
caused by the absence of a bond. In other words, Demeter’s FTSL
claim amounts to no more than an assertion Demeter was injured
by TAXI’s noncompliance with the FTSL, but that mere
noncompliance is not an injury caused “by a violation” of the
FTSL.
       For similar reasons, Demeter’s evidence also failed to raise
a triable issue of material fact as to whether he suffered an
economic injury caused by TAXI’s alleged violations of the FTSL,
which he must to establish standing to sue under the UCL.
Neither of his causes of action being viable, we affirm the trial
court’s grant of summary judgment.

      A.     Standard of Review
      “‘“‘A trial court properly grants a motion for summary
judgment only if no issues of triable fact appear and the moving
party is entitled to judgment as a matter of law. (Code Civ. Proc.,
§ 437c, subd. (c); [citation].) The moving party bears the burden
of showing the court that the plaintiff “has not established, and
cannot reasonably expect to establish,”’ the elements of his or her
cause of action. [Citation.]” [Citation.] We review the trial
court’s decision de novo, liberally construing the evidence in
support of the party opposing summary judgment and resolving
doubts concerning the evidence in favor of that party.’ (State of
California v. Allstate Ins. Co. (2009) 45 Cal.4th 1008, 1017-
1018[ ].)” (Ennabe v. Manosa (2014) 58 Cal.4th 697, 705.)




                                 7
      B.     Demeter’s FTSL Claim
             1.     Overview of the FTSL
       The FTSL regulates the relationship between “talent
services” and artists in the entertainment industry. Among the
talent services regulated are “talent listing services” that provide
artists with lists of auditions or employment opportunities. (Lab.
Code, § 1701, subd. (g)(1)-(4).1) As relevant here, the FTSL
requires talent services to obtain a bond or make a deposit in lieu
of a bond “[p]rior to advertising or engaging in business.”
(§ 1703.3, subd. (a).) The bond is required “for the benefit of any
person injured by any unlawful act, omission, or failure to
provide the services of the talent service.” (§ 1703.3, subd. (b).)
       The FTSL also specifies, in certain respects, the form and
content for contracts between talent services and artists. Any
such contracts must include, as relevant here: a description of
the services to be performed, when they are to be provided, and
the duration of the contract; “[e]vidence of compliance with
applicable bonding requirements, including the name of the
bonding company and the bond number, if any, and a statement
that a bond in the amount of fifty thousand dollars . . . must be
posted with the Labor Commissioner”; and, where the contract is
to be executed over the internet, a “clear and conspicuous notice
of the contract terms” with an opportunity for the artist “to
acknowledge receipt of the terms before acknowledging
agreement thereto.” (§ 1703, subds. (a)(2)-(3), (b).)
       The FTSL’s legislative history indicates it is intended to
“safeguard the public against fraud, deceit, imposition, and


1
     Undesignated statutory references that follow are to the
Labor Code.




                                 8
financial hardship, and to foster and encourage competition, fair
dealing, and prosperity in the field of talent services by
prohibiting or restricting false or misleading advertising and
other unfair, dishonest, deceptive, destructive, unscrupulous, and
fraudulent business practices by which the public has been
injured in connection with talent services.” (Assem. Bill No. 1319
(2009-2010 Reg. Sess.) § 1.) The FTSL expanded regulation of
talent services in an effort to protect the public. (Sen. Jud. Com.
Analysis of AB 1319 (2009-2010 Reg. Sess.) as amended June 15,
2009, pp. 1-2.)

             2.    The FTSL’s remedial provisions
      In keeping with its intent to safeguard the public against
injury from talent services, the FTSL provides several different
enforcement mechanisms and remedies.
      First, the FTSL gives artists the right to cancel talent
services contracts in three circumstances. An artist may cancel a
contract for whatever reason within ten business days and
receive a full refund. (§ 1703, subd. (e)(1).) If a contract does not
conspicuously state cancellation is prohibited after the ten-day
period, an artist may cancel the contract at any time for a pro
rata refund. (§ 1703, subd. (e)(2).) (TAXI’s refund policy, which
allows TAXI customers a full year to request a full refund, is
more generous than the statutorily required refund period.) The
FTSL further provides any contract subject to section 1703 that
“does not comply with subdivisions (a) to (f) [i.e., the provisions
governing the form and content of contracts subject to the FTSL,
including the provisions that require the contract to provide
evidence of compliance with the bonding requirement] . . . is
voidable at the election of the artist and may be canceled by the




                                  9
artist at any time without any penalty or obligation.” (§ 1703,
subd. (d), italics added.)
       Second, the FTSL authorizes “[t]he Attorney General, a
district attorney, or a city attorney [to] institute an action for a
violation of this chapter, including an action to restrain and
enjoin a violation.” (§ 1704.1.)
       Third, the FTSL authorizes any “person who is injured by a
violation of this chapter or by the breach of a contract subject to
this chapter” to bring suit “for recovery of damages or to restrain
and enjoin a violation, or both.” (§ 1704.2, italics added.) It
further specifies the “amount awarded for damages for a violation
of this chapter shall be not less than three times the amount paid
by the artist, or on behalf of the artist, to the talent service or the
advance-fee talent representation service.” (§ 1704.2.)
       The FTSL thus provides artists with different remedies for
different types of violations of the statute. Where a talent service
has failed to provide an artist with a contract that complies with
the FTSL, the contract is voidable at the election of the artist—
even if the artist suffered no injury as a result of the
noncompliant contract. (§ 1703, subd. (d).) Where a talent
service has violated any provision of the FTSL or breached a
contract subject to the FTSL and that violation or breach has
caused injury to an artist, the artist may sue for damages and
injunctive relief. (§ 1704.2.) Implicit in the provision of different
remedies to artists who were “injured by” a violation and those
who were not is an acknowledgment that a violation of the FTSL
does not itself constitute injury. In other words, the FTSL does
not allow an individual (as opposed to one charged with the duty
to prosecute on behalf of the public, as specified in section 1704.1)




                                  10
to seek redress in court based solely on a failure to comply with
its provisions.

            3.     The summary judgment evidence demonstrates
                   Demeter cannot prove he was injured by the
                   alleged violations
       In its summary judgment motion, TAXI challenged
Demeter’s assertion he had suffered injury as a result of the
alleged FTSL violations. As just discussed, in order to bring suit
under the FTSL, Demeter would be required at trial to
demonstrate more than a mere violation of the statute. (Compare
§ 1704.2 [permitting a person “injured by a violation” to bring
suit] with § 1703, subd. (d) [permitting an artist to void a contract
where there is a violation, without any requirement that “injury”
be shown].) TAXI submitted excerpts from Demeter’s deposition
testimony in which he admitted (a) he had not known about the
FTSL or its bonding requirement when he signed up for TAXI, (b)
the presence or absence of a bond had not impacted his decision
to join TAXI, and (c) TAXI had not provided him with any
guarantees.
       Demeter provided scant evidence in response, primarily
relying on his testimony that he would not have paid some $300
to join TAXI if he had known it was “operating illegally.”
Demeter also relied on his testimony that the TAXI website
represented it had an A+ BBB rating the day he signed up.
Demeter did not provide evidence demonstrating he expected
TAXI to comply with the FTSL, or that TAXI promised
compliance with the FTSL, as part of his TAXI membership.
       We conclude Demeter failed to provide evidence sufficient
to create a triable issue of material fact as to whether he was




                                 11
injured by TAXI’s alleged failure to provide him with an FTSL-
compliant contract. The alleged violation neither rendered
Demeter’s contract with TAXI illegal nor rendered TAXI an
“illegal” operation; it merely made Demeter’s contract with TAXI
voidable (see § 1703, subd. (d)). Demeter’s theory of liability
asserting he suffered an injury because TAXI provided an
“illegal” contract therefore fails on its own terms.
       Demeter argues he is nevertheless entitled to use a lawsuit
as a means of voiding his contract with TAXI regardless of
whether he has suffered any injury. But the FTSL does not
provide a private right of action for such a claim. While the
FTSL permits an artist to cancel a contract that violates section
1703, subdivisions (a) to (f) by written notice even in the absence
of any injury, it does not authorize an artist to file a lawsuit to
cancel an agreement in violation of the statute unless the artist
suffered an injury caused by the violation.2 (§§ 1703, 1704.2.) To
the extent Demeter would argue he can maintain a nonstatutory
action for cancellation of the contract, the argument fails because
he has not pled any such cause of action.
       Demeter also did not provide evidence sufficient to create a
triable issue of material fact as to his other alleged theory of
liability: TAXI’s lack of a bond at the time Demeter purchased his
membership. The FTSL’s required bond is “for the benefit of any
person injured by any unlawful act, omission, or failure to
provide the services of the talent service.” (§ 1703.3, subd. (b).)

2
      Indeed, apart from the attorney fees and treble damages
that are available for a plaintiff (unlike Demeter) who actually
suffers an injury, one wonders why any plaintiff would go to the
trouble of filing a lawsuit to seek cancellation when a simple
written notice would suffice.




                                12
Demeter’s evidence established no “unlawful act, omission, or
failure to provide” services for which he might have been eligible
to seek recourse against the (nonexistent) bond. Rather, he
testified during deposition that TAXI sent him emails regarding
potential opportunities in the music industry, provided him with
access to a database of opportunities and an online forum, and
allowed him to upload songs to the TAXI website. Though
Demeter testified he decided TAXI’s listings were “unprovable”
and “sketchy,” he did not identify any promised services TAXI
failed to provide and provided no evidence the listings were in
fact illegitimate.
       Demeter counters he considered the TAXI website’s
representation that TAXI had an A+ BBB rating when
purchasing a TAXI membership, and he contends this shows
TAXI was operating illegally and he would not have joined TAXI
if he had known it was illegal. This, however, is not sufficient to
establish a trial is necessary to resolve his FTSL claim because
the asserted BBB misrepresentation is not a violation of the
terms of the FTSL.
       At most, Demeter demonstrated he paid approximately
$300 for his TAXI membership—a fee which was refundable both
under the terms of the FTSL (§ 1703, subds. (d), (e)) and under
the terms of TAXI’s 365-day refund policy—when, unbeknownst
to him, TAXI had not complied with certain provisions of the
FTSL that did not impact the service the company agreed to
provide him and did not make it more difficult to recover for a
harm he never suffered. The FTSL requires more; a violation of
its terms alone will not suffice. (See § 1704.2 [authorizing a
“person injured by a violation” to bring suit].) If an injury were
held to exist based solely on an artist’s expectation that a talent




                                13
service will not violate the FTSL, then injury would exist in any
situation where a talent service violates the FTSL, regardless of
whether there is actual harm to the artist. That is no “injury” at
all.3 (See, e.g., Nunneley v. Edgar Hotel (1950) 36 Cal.2d 493, 498
[“no liability can be predicated upon noncompliance with a
statutory command if the act or omission had no causal
connection with the plaintiff’s injury”]; Richter v. CC-Palo Alto,
Inc. (N.D.Cal. 2016) 176 F.Supp.3d 877, 893 [noting “non-
compliance with a statutory scheme is not an independent injury
that itself confers standing” and holding plaintiffs lacked
standing where they had not “alleged any distinct injury as a
result of Defendants’ purported non-compliance” with provisions
of the Health and Safety Code]; Boorstein v. Men’s Journal LLC
(C.D.Cal. June 14, 2012, No. CV 12-771 DSF) 2012 U.S.Dist.
LEXIS 83101, *4, *10 [“If injury exists based solely on the
consumer’s expectation that the defendant will not violate a law,
then injury exists in any situation where a business violates a
law, regardless of whether there is actual harm to the consumer.
This type of injury is not cognizable under the [Shine the Light]


3
       Our conclusion is supported by the FTSL’s legislative
history, which indicates the Legislature intended the law to
provide redress for injuries such as monetary loss, emotional
harm, and identity theft. (Assem. Com. on Labor and
Employment Analysis of AB 1319 (2009-2010 Reg. Sess.) as
amended April 15, 2009, pp. 13-14.) That is not to say, of course,
that the FTSL provides no mechanism to enforce compliance with
its terms absent injury. Public prosecutors (the Attorney
General, district attorneys, and city attorneys) are entitled to sue
to restrain and enjoin mere violations that have not caused
injury. (§ 1704.1.)




                                14
law” which provides a private right of action to consumers
“injured by a violation” of the statute].)

       C.     Demeter’s UCL Claim
       “The UCL prohibits, and provides civil remedies for, unfair
competition, which it defines as ‘any unlawful, unfair or
fraudulent business act or practice.’ ([Bus. & Prof.
Code, ]§ 17200.) Its purpose ‘is to protect both consumers and
competitors by promoting fair competition in commercial markets
for goods and services.’ [Citations.]” (Kwikset Corp. v. Superior
Court (2011) 51 Cal.4th 310, 320 (Kwikset).)
       “A ‘private person has standing to sue under the UCL only
if that person has suffered injury and lost money or property “as
a result of such unfair competition.” [Citation.]’ (Daro[ v.
Superior Court (2007)] 151 Cal.App.4th [1079,] 1098, italics
omitted.) To satisfy the UCL standing requirement, the plaintiff
must ‘(1) establish a loss or deprivation of money or property
sufficient to qualify as injury in fact, i.e., economic injury, and (2)
show that that economic injury was the result of, i.e., caused by,
the unfair business practice or false advertising that is the
gravamen of the claim.’ [Citation.]” (Two Jinn, Inc. v.
Government Payment Service, Inc. (2015) 233 Cal.App.4th 1321,
1331 (Two Jinn).) “In order to pursue a UCL claim, the plaintiff
must show that the practices that it characterizes as unlawful
caused it to suffer an actual economic injury.” (Id. at p. 1333.)
       As we have explained, the only loss of money or property
asserted by Demeter was the money he spent to purchase his
TAXI membership. But the evidence before the trial court on
summary judgment was inadequate to establish a factual dispute
concerning whether the practices he characterizes as unlawful




                                  15
(the failure to provide an FTSL-compliant contract and the
absence of a bond) caused him to suffer an actual economic
injury. Demeter adduced no evidence that TAXI’s alleged failure
to provide him with a written contract containing the terms
required by the FTSL (such as a description of the services to be
performed or evidence of the bond requirement) caused him to
pay for his TAXI membership. Similarly, he provided no evidence
he expected TAXI to have a bond when he purchased his
membership. To the contrary, his deposition testimony indicated
he did not know about the FTSL when he purchased his
membership, did not know the FTSL applied to TAXI, and did not
know the FTSL required talent services to post a bond. Because
Demeter admitted he did not know about the bond requirement
when he purchased his TAXI membership, he cannot establish
“the practices that [he] characterizes as unlawful caused [him] to
suffer an actual economic injury.” (Two Jinn, supra, 233
Cal.App.4th at p. 1333.)
       Demeter’s evidence regarding TAXI’s BBB rating cannot
save the lack of the requisite injury for UCL purposes because
Demeter’s operative complaint did not allege a UCL violation
based on that misrepresentation. Instead, the UCL cause of
action was expressly premised only on the allegation that
“Defendants violated the FTSL . . . and therefore engaged in
unfair competition.” Because the BBB representation is not an
actionable violation of the FTSL, Demeter cannot now rely on
that allegation to argue a jury must decide whether he was
injured for purposes of the UCL.4 (See Hutton v. Fidelity

4
      Even if we were to consider Demeter’s BBB allegation as a
separate ground for his UCL claim, we would conclude he has not
provided sufficient evidence of injury to survive summary



                               16
National Title Co. (2013) 213 Cal.App.4th 486, 493; Conroy v.
Regents of University of California (2009) 45 Cal.4th 1244, 1253-
1254.)
      Demeter’s citations to In re Steroid Hormone Product
Cases (2010) 181 Cal.App.4th 145 and Kwikset are accordingly
inapposite. In re Steroid Hormone Product Cases discussed the
plaintiff’s theory of injury and damage in the context of
determining whether reliance on the alleged misrepresentation
could be inferred on a classwide basis, not whether the plaintiff
had demonstrated an injury sufficient to confer statutory
standing. (In re Steroid Hormone Product Cases, supra, at p.
157.) Kwikset considered a demurrer challenging a plaintiff’s
standing to bring a UCL claim where the plaintiff alleged
reliance on a label that stated the product he purchased was
“made in the USA,” and our Supreme Court concluded the
allegation was sufficient to demonstrate an injury at the pleading
stage because the plaintiffs alleged they had purchased the
product in reliance on a misrepresentation and had not received
the benefit of the bargain. (Kwikset, supra, 51 Cal.4th at p. 332.)
The facts here are entirely dissimilar where it is undisputed at
summary judgment that TAXI made no affirmative
representation concerning the FTSL’s bond requirements and
Demeter was unaware of those requirements when he opted to
purchase a TAXI membership.
      Instead, this case is more analogous to Medina v. Safe-
Guard Products (2008) 164 Cal.App.4th 105. In that case, the

judgment. The deposition excerpts submitted with the summary
judgment record do not include any testimony stating Demeter
would not have purchased his TAXI membership if he had known
the BBB rating representation was false.




                                17
plaintiff purchased a vehicle service contract, which was
allegedly an insurance contract, from a company not licensed to
sell insurance in California. (Id. at 108.) The plaintiff alleged he
had demonstrated injury-in-fact simply by paying for the
contract. (Id. at 114.) The Court of Appeal disagreed, noting
“Medina has not alleged that he didn’t want wheel and tire
coverage in the first place, or that he was given unsatisfactory
service or has had a claim denied, or that he paid more for the
coverage than what it was worth because of the unlicensed status
of Safe-Guard.” (Ibid.) Similarly here, Demeter has not provided
evidence that the service he purchased from TAXI was somehow
not up to par, nor has he established a dispute of fact concerning
whether the amount he paid for his TAXI membership was more
than it was worth because of TAXI’s (then) unbonded status.




                                18
                         DISPOSITION
      The judgment is affirmed. Respondents shall recover their
costs on appeal.

              CERTIFIED FOR PUBLICATION




                          BAKER, J.

We concur:




     KRIEGLER, Acting P.J.




     DUNNING, J.*




*
      Judge of the Orange Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California
Constitution.




                              19